Citation Nr: 0704782	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for paravertebral muscle 
spasms of the lumbar spine, claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from October 1991 through 
March 1996, and October 1999 through April 2002, with 
additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

There is no competent medical evidence showing a nexus 
between the veteran's currently diagnosed lumbosacral strain 
described as myositis and facet hypertrophic changes, and his 
in-service paravertebral muscle spasm.


CONCLUSION OF LAW

The criteria for service connection for paravertebral muscle 
spasms of the lumbar spine, claimed as a low back condition, 
are not met.  38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 
3.303(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a paravertebral 
muscle spasms of the lumbar spine.  In order for this claim 
to be granted, the record must contain (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999).  

The evidence in this case establishes the first element of 
service connection. In April 2006, the veteran was afforded a 
VA examination at which time he was diagnosed with 
lumbosacral strain - myositis, and facet hypertrophic 
changes, as seen in MRI.  As such, the veteran has a current 
low back disability.  

There is also evidence in the veteran's service medical 
records to suggest that he had an in-service injury involving 
the low back.  While the veteran's July 1991 entrance 
examination was negative as to any back disability, there is 
evidence that in December 1992 the veteran felt low back pain 
after lifting a heavy object.  The treatment note shows 
diagnosis of a paravertebral muscle spasm.  There is no 
further evidence in the service records of symptoms, 
complaints, or diagnoses of any low back disability.  The 
March 2002 separation examination is negative as to any 
injury of the spine.  Thus, the service medical records show 
one instance of an injury to the low back, satisfying the 
second element for service connection.

While the evidence establishes that the veteran has a current 
back disability and had an incident in service involving his 
back, under 38 C.F.R. § 3.303 there still must be medical 
evidence of a nexus between the two.  The veteran's 
outpatient treatment records do not establish a link between 
the veteran's current disability and his injury in service.  
In fact, there are no treatment records showing outpatient 
treatment for a low back disability since service.  An 
October 2002 VA outpatient record for an unrelated ailment 
noted a past medical history of low back pain, but the 
remaining outpatient records are silent as to the back.  

The veteran was afforded a VA examination in September 2002, 
which established a current diagnosis of paravertebral muscle 
spasms by MRI, but provided no nexus opinion; thus, the Board 
ordered another VA examination.  In April 2006, a VA examiner 
diagnosed lumbosacral strain - myositis, and facet 
hypertrophic changes, as seen in MRI.  The examiner reviewed 
the veteran's claims folder and opined that the current 
diagnoses "are less likely than not chronic in nature and 
less likely than not related to military service 
activities."  The examiner explained his opinion by noting 
that there is no evidence outside the 1992 incident, 
described above, that the veteran had any lumbar spine 
disability, including subsequent to service.  The examiner 
also remarked that even though MRI shows facet hypertrophic 
changes, "there is no evidence in electronic records, claims 
folder or service medical records that [the veteran] had 
complaints of his lumbosacral condition at all."  Outside of 
this April 2006 opinion, there is no evidence regarding the 
issue of a medical nexus other than the veteran's assertions.  
The veteran's statements, however, are not competent evidence 
of a nexus.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a connection between the veteran's current back disability 
and an event of service is required for service connection.  
There is no such evidence in this case.  As such, the 
preponderance of the evidence is against the veteran's claim 
and service connection is not warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for a lumbar spine disability.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in September 2002 and December 
2005 informing him of the evidence necessary to establish 
entitlement to service connection.  The veteran was notified 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  The December 2005 letter also asked the veteran to 
provide VA with any pertinent evidence he may have regarding 
his claim.  Thus, these letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  In a November 2006 letter, 
the veteran was informed of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As to the notice provided regarding 
a potential effective date and disability rating, the Board 
notes that since the underlying issue is denied in this 
issue, the timing of the notice is moot.  VA has met its duty 
to notify.  

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran has been afforded two VA examinations and reports 
from both are associated with the claims folder.  The veteran 
has not notified VA of any additional available relevant 
records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of his claim would 
serve no useful purpose.  VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.  


ORDER

Entitlement to service connection for paravertebral muscle 
spasms of the lumbar spine, claimed as a low back condition, 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


